Citation Nr: 0316909	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-00 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $3,246.

(The issues of whether there was clear and unmistakable error 
in an April 1960 Board decision which denied service 
connection for scapulocostal syndrome on the right and 
whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for a right 
shoulder disability, will be the subject of separate Board 
decisions).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
October 1956.

The Cleveland, Ohio Regional Office (RO) referred the 
veteran's claim to the Committee on Waivers and Compromises 
(Committee), and in October 1999, the Committee denied the 
veteran's request for waiver of recovery of an overpayment of 
pension benefits in the amount of $3,246.00 after determining 
that collection of the debt would not run counter to the 
standard of equity and good conscience.  


FINDINGS OF FACT

1.  There was fault on the part of the veteran in the 
creation of the overpayment of pension benefits in the amount 
of $3,246.00; however, such fault is mitigated, as the 
veteran attempted to comply with the RO's request for 
relevant information.

2.  Repayment of the debt of $3,246.00 would cause an undue 
financial hardship for the veteran.  


CONCLUSION OF LAW

The recovery of the overpayment of pension benefits in the 
amount of $3,246.00 would be against equity and good 
conscience and, therefore, recovery is waived. 38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In October 1994, the veteran completed a claim for 
compensation or pension.  

In July 1995, the RO granted the veteran entitlement to 
pension benefits.  

The veteran wrote a letter in December 1995, in which he 
wondered if he was able to receive his pension and Social 
Security benefits at the same time.  

In February 1996, the RO reduced the veteran's payments 
because it found evidence that he began receiving monthly 
Social Security benefits of $554 in January 1995.  

In the veteran's April 1996 claim for waiver, he wrote that 
he had been homeless since 1991 and had been living in a 
camper.  He wrote that he was living with his sister in 
Florida.  

In a June 1996 decision, the Committee on Waivers and 
Compromises waived debt of $6,676.00 that was created by the 
veteran's not timely reporting that he was in receipt of SSA 
benefits.  

In a December 1996 letter, the RO wrote that the veteran's 
rate of improved pension had been amended to $123 monthly, 
based on the veteran's monthly Social Security income of 
$584.  The RO wrote the veteran that he should check with SSA 
to see if the amount being paid was correct.  The letter was 
written care of Mrs. F. B. M.  

The veteran responded to the December 1996 letter by writing 
a note on the letter and submitting it in April 1997.  He 
requested that the RO check with SSA to see if the amount 
being paid was correct.  The veteran requested that his 
address be changed.  

In a December 1997 letter, the RO wrote the veteran that his 
improved pension had been amended to provide for monthly 
payment of $126, based on a monthly Social Security payment 
of $596.  It wrote that the veteran should notify the RO if 
he had a change in his income other that the December 1 SSA 
increase.  

In an August 1998 letter, the RO wrote the veteran that it 
had conflicting information regarding his entitlement to SSA 
benefits.  It wrote that the SSA indicated that the veteran 
was receiving $731.80 gross in monthly SSA benefits, but that 
the veteran had only reported $596.00.  It proposed to 
retroactively terminate the veteran's award effective 
February 1, 1995, based on his Social Security benefit of 
$8,149.00.  

In November 1998, the SSA submitted a statement showing that 
the veteran received $6094 in benefits for the year 1995.  

In the December 1998 Financial Status Report (FSR), the 
veteran listed $688 as income from Social Security in 
addition to Medicare.  He listed total monthly expenses of 
$948.01, breaking it down by $26.16 in rent for his cabin, 
$250 for food, $287 for utilities and heat, $12.50 for bank 
charges, $41.66 for auto insurance, $10 for trash pickup, 
$59.80 for life insurance, $20 for clothes, $16.66 for 
membership dues on rented property, $15 for upkeep, $40 for 
gasoline, $100 for tithes, $49.23 for hospital and medicine, 
and $20 for carry-in water.  

In a July 1999 report, the SSA indicated that the veteran's 
first SSA check was $554, paid in February 1995 to December 
1995, increased to $568 from January to May 1996, increased 
to $612 for June 1996, increased to $654 for July to December 
1996, increased to $673 from January to December 1997, 
increased to $688 from January to December 1998, and 
increased to $696 for January to September 1999, with 
Medicare deductions of $42.50 beginning in April 1996.  

In a September 1999 statement, the veteran asserted that he 
did not have any money to pay, and was trying to live on 
Social Security.  He stated that he did not realize that he 
was not allowed to receive his VA pension and Social Security 
at the same time.  He wrote that he tried to pay off some 
debts with the money he received in the past.  He wrote that 
he only received $696 from Social Security, and that that was 
not enough to exist on.  

In a September 1999 letter, the RO wrote that it was 
adjusting the veteran's overpayment.  

In October 1999, the Committee on Waivers and Compromises 
denied the veteran's request for waiver of his debt of 
$3,246.00.  

In a January 2000 statement, the veteran wrote that VA had 
sent him letters that he was not required to furnish 
financial statements several times.  

On the veteran's March 2000 FSR, he listed $714 from Social 
Security as total monthly income.  Under expenses, he listed 
tithes and offering of $75.  Under monthly payments on 
installment contracts, he listed $127.50, 59.80, and 12.50.  


Analysis

The Veterans Claims Assistance Act of 2000, Pub.L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA) does not apply to 
waiver of indebtedness claims discussed in chapter 53 of 
title 38 of the U.S. Code.  Barger v. Principi., 16 Vet.App. 
132, 138-139 (2002).  

After reviewing the facts and circumstances of this case, 
there is no indication of fraud, misrepresentation or bad 
faith on the part of the appellant in the creation of the 
overpayment.  This does not mean that the veteran may not be 
found at fault in its creation, but merely indicates that the 
acts which led to its creation do not meet the high degree of 
impropriety as to constitute fraud, misrepresentation or bad 
faith. See 38 C.F.R. § 1.965(b) (2002).  

In August 1998, the RO wrote the veteran that it was 
proposing to retroactively terminate his pension benefits 
February 1, 1995, based on the veteran's being in receipt of 
more SSA benefits than he had reported.  This resulted in an 
overpayment which was later calculated at $3,246.00.  To 
dispose of this matter on appeal, it must be determined 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) (West 2002) and 38 C.F.R. 
§§ 1.963(a); 1.965(a) (2002).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights. 38 
C.F.R. § 1.965(a) (2002).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; whether repayment of the debt would defeat 
the purpose for which it was intended; and whether there was 
a change in position to one's detriment, so that reliance on 
VA benefits resulted in relinquishment of a valuable right or 
incurrence of a legal obligation. 38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.965 (2002).

With regard to the elements of "equity and good 
conscience", the first and second criteria are the degree of 
fault of the debtor and a balancing of fault between the 
debtor and VA.  Since the RO asked the veteran in December 
1996 to check with SSA to see if the monthly amount the VA 
had listed as being paid ($584) was correct, and the veteran 
did not do so, it is determined that the $3246 overpayment 
was created, in some measure due to the veteran's fault.  

However, a mitigating factor is present: the veteran 
attempted to comply with the RO's request through a letter of 
April 1997 letter, in which he asked the RO to check with SSA 
to see if the amount being paid was correct.  Thus, while the 
veteran did not check with SSA about his monthly payments 
himself, he requested help from VA in obtaining the the 
needed information.  Clearly, the veteran was not being 
evasive or deliberately unresponsive, but rather, was unsure 
of the procedures for obtaining the information from SSA.  
For this reason, the degree of fault charged to the veteran 
must be considered minimal.  

Having assessed the level of fault, the Board turns to the 
appellant's ability to repay the debt.  The regulatory 
standard for hardship is "whether collection would deprive 
debtor or family of basic necessities."  38 C.F.R. § 1.965 
(a)(3).  Expenses not necessary to the health and well-being 
of the appellant are considered to be discretionary, and thus 
available to repay debts, including those to the government.  
For the reasons described below, it is determined that undue 
financial hardship would indeed result from requiring the 
appellant to repay the debt.  

In the veteran's most recent FSR (March 2000), he listed 
monthly income from SSA of $714, and assets of $2014.  He did 
not complete the portion of the form regarding expenses, but 
in December 1998, he listed expenses of $948.01.  In his 
March 2000 FSR, he described himself as homeless.  In the 
recent past, he has also described living in a camper, living 
in a cabin, and living with his sister in Florida.  He has 
had his mail forwarded to another address in care of another 
person.  In short, the veteran's living arrangements do not 
appear to be stable.  It should be emphasized that the 
veteran is a 70 year old veteran who in all likelihood will 
not return to the work force.  Accordingly, for the reasons 
cited above, it must be determined that having to pay the 
overpayment of $3,246.00 would cause undue financial hardship 
for the veteran.  

As to the other aspects of equity and good conscience, it can 
be argued that there would be unjust enrichment in this case 
if the appellant did not repay the debt, inasmuch as he 
received benefits to which he was not entitled.  However, it 
can also be argued that recovery of the debt (even in 
reasonable monthly installments) would defeat the purpose for 
which the benefits were intended, in the sense that the 
benefits were intended to help veterans of limited means, and 
the veteran does not have means to repay the debt.  The 
appellant has not claimed to have relinquished a valuable 
right or to have changed his position by reason of having 
relied on the erroneous benefits.  No other factors which 
would preclude recovery of the overpayment as against equity 
and good conscience have been put forth.

In weighing all of the elements of equity and good 
conscience, the element of financial hardship that would be 
caused by recoupment of the debt outweighs the elements which 
are not in the veteran's favor.  Accordingly, in view of the 
hardship which would result from recovery of the overpayment, 
it is determined that recovery of the $3,246.00 would be 
against equity and good conscience.  Therefore, waiver of 
recovery of the overpayment is warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $3,246.00 is granted.  



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

